



EXHIBIT 10.25



VERITIV CORPORATION
ANNUAL INCENTIVE PLAN
(As Adopted on March 4, 2015)
I. Purposes
The purposes of the Veritiv Corporation Annual Incentive Plan (the “Plan”) are
to retain and motivate the officers and other employees of Veritiv Corporation
(the “Company”) and its subsidiaries who have been designated by the Committee
to participate in the Plan for a specified Performance Period by providing them
with the opportunity to earn incentive payments based upon the extent to which
specified performance goals have been achieved or exceeded for an applicable
Performance Period. It is intended that all amounts payable to Participants who
are “covered employees” within the meaning of Section 162(m) of the Code will
constitute “qualified performance-based compensation” within the meaning of U.S.
Treasury regulations promulgated thereunder, and the Plan and the terms of any
awards hereunder shall be so interpreted and construed to the maximum extent
possible.
II. Certain Definitions
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Leadership Development Committee of the
Board or such other committee or subcommittee designated by the Board or the
Compensation and Leadership Development Committee that satisfies any then
applicable requirements of the New York Stock Exchange, or such other principal
national stock exchange on which the common stock of the Company is then traded,
to constitute a compensation committee, and which consists of two or more
members of the Board, each of whom is intended to be an “outside director”
within the meaning of Section 162(m) of the Code.
“Company” means Veritiv Corporation, a Delaware corporation, and any successor
thereto.
“Competitive Activity” means a Participant’s material breach of restrictive
covenants relating to noncompetition, nonsolicitation (of customers or
employees) or preservation of confidential information, or other covenants
having the same or similar scope, included in an award under this Plan, an award
under the Company’s 2014 Omnibus Incentive Plan or any agreement to which the
Participant and the Company or any of its subsidiaries is a party.
“Determination Period” means, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (i) 90 days after the commencement of the Performance
Period and (ii) the date on which twenty-five percent (25%) of the Performance
Period has been completed. Any action required to be taken within a
Determination Period may be taken at a later date if permissible






--------------------------------------------------------------------------------






under Section 162(m) of the Code or regulations promulgated thereunder, as they
may be amended from time to time.
“Individual Award Opportunity” means the potential of a Participant to receive
an incentive payment based on the extent to which the applicable performance
goals for a Performance Period shall have been satisfied. An Individual Award
Opportunity may be expressed in U.S. dollars or pursuant to a formula that is
consistent with the provisions of the Plan.
“Participant” means an officer or other employee of the Company or any of its
subsidiaries who is designated by the Committee to participate in the Plan for a
Performance Period, in accordance with Article III.
“Performance Period” means any period commencing on or after January 1, 2015,
for which performance goals are established pursuant to Article IV. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.
“Plan” means the Veritiv Corporation Annual Incentive Plan, as set forth herein,
as it may be amended from time to time.
III. Administration
3.1.    General. The Plan shall be administered by the Committee, which shall
have the full power and authority to interpret, construe and administer the Plan
and any Individual Award Opportunity granted hereunder (including reconciling
any inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
3.2.    Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1:
(a)
to designate within the Determination Period the Participants for a Performance
Period;

(b)
to establish within the Determination Period the performance goals and other
terms and conditions that are to apply to each Participant’s Individual Award
Opportunity, including the extent to which any incentive payment shall be made
to a Participant in the event of (A) the Participant’s termination of employment
with the Company due to disability, retirement, death or any other reason or (B)
a change of control of the Company;

(c)
to determine the form of payment of Individual Award Opportunities, which may
include, without limitation, cash, shares of Company common


2

--------------------------------------------------------------------------------






stock or stock-based awards granted under the Company’s equity incentive plan as
in effect from time to time, or any other property approved by the Committee;
(d)
to determine and certify in writing prior to the payment under any Individual
Award Opportunity that the performance goals for a Performance Period and other
material terms applicable to the Individual Award Opportunity have been
satisfied;

(e)
subject to the requirements of Section 409A of the Code, to decide whether, and
under what circumstances and subject to what terms, Individual Award
Opportunities are to be paid on a deferred basis, including whether such a
deferred payment shall be made solely at the Committee’s discretion or whether a
Participant may elect deferred payment; and

(f)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

3.3.    Delegation of Power. The Committee may delegate some or all of its power
and authority hereunder to the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that with respect to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the applicable Performance Period, only
the Committee shall be permitted to (i) designate such person to participate in
the Plan for such Performance Period, (ii) establish performance goals and
Individual Award Opportunities for such person, and (iii) certify the
achievement of such performance goals.
IV. Performance Goals
The Committee shall establish within the Determination Period of each
Performance Period one or more objective performance goals for each Participant
or for any group of Participants (or both), provided that the outcome of each
goal is substantially uncertain at the time the Committee establishes such goal.
At the discretion of the Committee, the performance goals may be based upon
(alone or in combination): (a) net or operating income (before or after taxes)
or other income measures; (b) earnings before taxes, interest, depreciation
and/or amortization (“EBITDA”); (c) net income before equity in earnings of
unconsolidated subsidiaries, income tax expense, loss on early debt
extinguishment, interest and other (expense) income, realized gain (loss) on
investments, interest expense, equity-based compensation expense, related party
management fees, restructuring charges and depreciation and amortization expense
and net income attributable to noncontrolling interests (“Adjusted EBITDA”); (d)
basic or diluted earnings per share or improvement in basic or diluted earnings
per share; (e) sales (including, but not limited to, total sales, net sales and
revenue growth); (f) profit (including, but

3

--------------------------------------------------------------------------------






not limited to, net profit, gross profit, operating profit, net operating
profit, economic profit or other corporate profit measures); (g) financial
return measures (including, but not limited to, return on assets, income,
capital, invested capital, equity, investments, sales and revenue); (h) cash
flow measures (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity and cash flow return on investment); (i)
productivity ratios (including, but not limited to, measuring liquidity,
profitability and leverage); (j) share price (including, but not limited to,
growth measures and total shareholder return); (k) expense/cost management
targets (including, but not limited, to expense management, expense ratio,
expense efficiency ratios or other expense measures); (l) margins (including,
but not limited to, operating margin, net income margin, cash margin, gross, net
or operating profit margins, EBITDA margins and Adjusted EBITDA margins); (m)
operating efficiency; (n) market share or market penetration; (o) customer
targets (including, but not limited to, customer growth and customer
satisfaction); (p) working capital targets or improvements; (q) economic value
added; (r) balance sheet metrics (including, but not limited to, inventory,
inventory turns, receivables turnover, net asset turnover, total debt, net debt,
debt reduction, retained earnings, year-end cash, cash conversion cycle and
ratio of debt to equity or to EBITDA); (s) workforce targets (including, but not
limited to, diversity goals, employee engagement or satisfaction, employee
retention and workplace health and safety goals); (t) implementation, completion
or attainment of measurable objectives with respect to research and development,
key products or key projects, lines of business, acquisitions and divestitures
and strategic plan development and/or implementation; (u) comparisons with
various stock market indices, peer companies or industry groups or
classifications with regard to one more of these criteria, (v) improvements in
capital structure, (w) business expansion or consolidation (acquisitions and
divestitures), (x) internal rate of return or increase in net present value, (y)
productivity measures, (z) cost reduction measures or, for any period of time in
which Section 162(m) is not applicable to the Company and the Plan, or at any
time in the case of (A) persons who are not “covered employees” under Section
162(m) of the Code or (B) awards (whether or not to “covered employees”) not
intended to qualify as performance-based compensation under Section 162(m) of
the Code, such other criteria as may be determined by the Committee.
Performance goals may be established on a Company-wide basis or with respect to
one or more subsidiaries or affiliates or business units, divisions, regions,
departments, functions or products within the Company, a subsidiary or affiliate
and may be expressed in absolute terms, or an adjusted basis, in percentages, or
in terms of growth from period to period or growth rates over time, or measured
relative to (i) current internal targets or budgets, (ii) the past performance
of the Company (including the performance of one or more subsidiaries, divisions
or operating units), (iii) the performance of one or more similarly situated
companies, (iv) the performance of an index covering a peer group of companies
or (v) other external measures of the selected performance criteria. Performance
goals need not be based upon an increase or positive result under a business
criterion and could include, for example, the maintenance of the status quo or
the limitation of economic losses (measured, in each case, by reference to a
specific business criterion). Any performance objective may measure performance
on an individual basis, as appropriate. The Committee may provide for a
threshold level of performance below which no payment will be made, and a
maximum level of performance above which no additional payments will be made,
and it may provide for differing amounts of payments for different levels

4

--------------------------------------------------------------------------------






of performance. When establishing performance goals for a Performance Period,
the Committee may determine that any or all “extraordinary items” as determined
under U.S. generally accepted accounting principles and as identified in the
financial statements, notes to the financial statements or management’s
discussion and analysis in the annual report, including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, extraordinary items, capital gains and losses, dividends, share
repurchase, other unusual or non-recurring items, and the cumulative effects of
accounting changes shall be excluded from the determination as to whether the
performance goals have been met. Except in the case of awards to “covered
employees” intended to be performance-based compensation under Section 162(m) of
the Code, the Committee may also adjust the performance goals for any
Performance Period as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.
V. Individual Award Opportunities
5.1.    Terms. At the time performance goals are established for a Performance
Period, the Committee also shall establish an Individual Award Opportunity for
each Participant or group of Participants, which shall be based on the
achievement of one or more specified targets of performance goals. The targets
shall be expressed in terms of an objective formula or standard and the
Individual Award Opportunity may, at the discretion of the Committee, be based
upon the Participant’s annual base salary or pay level midpoint or a multiple
thereof. In all cases the Committee shall have the sole and absolute discretion
to reduce the amount of any payment under any Individual Award Opportunity that
would otherwise be made to any Participant or to decide that no payment shall be
made, and the Committee may in its sole discretion establish secondary
performance goals, that need not be specified in Article IV of the Plan, which
the Committee may use as guidelines in making the decision whether to reduce any
such payment. No Participant shall receive a payment under the Plan with respect
to any fiscal year of the Company in excess of $10,000,000, which maximum amount
shall be proportionately increased or decreased with respect to Performance
Periods that are more or less than one year in duration.
5.2.    Incentive Payments. Subject to Section 3.2(e), payments under Individual
Award Opportunities shall be made within 2½ months after the end of the
Performance Period for which the incentive awards are payable, except that no
such payment shall be made unless and until the Committee, based to the extent
applicable on the Company’s audited consolidated financial statements for such
Performance Period (as prepared and reviewed by the Company’s independent public
accountants), has certified in writing the extent to which the applicable
performance goals for such Performance Period have been satisfied.
5.3    Forfeiture of Awards. Awards granted under this Plan shall be subject to
such generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct, Competitive Activity or other conduct by
a Participant that is detrimental to the business or reputation of the Company
and/or its affiliates) as may be adopted by the Committee or the Board from time
to time and communicated to Participants. Any such policies may (in the

5

--------------------------------------------------------------------------------






discretion of the Committee or the Board) be applied to outstanding awards at
the time of adoption of such policies, or on a prospective basis only. The
Committee may specify that a Participant’s rights, payments and benefits with
respect to an award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain events (including, without limitation,
upon the occurrence of material financial or accounting errors, financial or
other misconduct, Competitive Activity or other conduct by the Participant that
is detrimental to the business or reputation of the Company and/or its
affiliates). A Participant shall also forfeit and disgorge to the Company any
awards granted or paid to the extent required by applicable law or regulations
in effect on or after the effective date of the Plan, including Section 304 of
the Sarbanes-Oxley Act of 2002 and Section 10D of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For the avoidance of doubt, the Committee
shall have full authority to implement any policies and procedures necessary to
comply with Section 10D of the Exchange Act and any rules promulgated
thereunder. The implementation of policies and procedures pursuant to this
Section 5.3 and any modification of the same shall not be subject to any
restrictions on amendment or modification of awards.
5.4 Clawbacks. Awards shall be subject to any generally applicable clawback
policy adopted by the Committee, the Board or the Company that is communicated
to Participants or any such policy adopted to comply with applicable law.
VI. General
6.1.    Effective Date and Term of Plan. The Plan shall be submitted to the
stockholders of the Company for approval at the 2015 annual meeting of
stockholders and, if approved by the affirmative vote of the holders of a
majority in voting power of the shares of common stock of the Company entitled
to vote and represented in person or by proxy at the annual meeting, shall
become effective for Performance Periods beginning on and after January 1, 2015.
This Plan may be terminated at any time by the Committee. In the event that this
Plan is not approved by the stockholders of the Company, this Plan shall be null
and void.
6.2.    Amendment or Termination of Plan. The Committee may amend or terminate
this Plan as it shall deem advisable, subject to any requirement of stockholder
approval required by applicable law, rule or regulation, including Section
162(m) of the Code.
6.3.    Non-Transferability of Awards. No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.
6.4.    Tax Withholding. The Company shall have the right to require, prior to
the payment of any amount pursuant to an award made hereunder, payment by the
Participant of any

6

--------------------------------------------------------------------------------






Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award.
6.5.    No Right of Participation or Employment. No person shall have any right
to participate in this Plan. Neither this Plan nor any award made hereunder
shall confer upon any person any right to continued employment by the Company,
any subsidiary or any affiliate of the Company or affect in any manner the right
of the Company, any subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
6.6.    Designation of Beneficiary. If permitted by the Company, a Participant
may file with the Company a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Participant’s
lifetime on a form prescribed by the Company. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the Company
of a new beneficiary designation shall cancel all previously filed beneficiary
designations. If a Participant fails to designate a beneficiary, or if all
designated beneficiaries of a Participant predecease the Participant, then each
outstanding award shall be payable to the Participant’s executor, administrator,
legal representative or similar person.
6.7.    Governing Law. This Plan and each award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.
6.8.    Other Plans. Neither the adoption of the Plan nor the submission of the
Plan to the Company’s stockholders for their approval shall be construed as
limiting the power of the Board or the Committee to adopt such other incentive
arrangements as it may otherwise deem appropriate.
6.9.    Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.



7